Per Curiam.
Plaintiff sues defendant for a return of money paid by it on account of a loss incurred by defendant under a policy of insurance.
Defendant’s automobile was insured by plaintiff against damage and was injured in a collision with a car of a taxicab company. Defendant made due claim and proof of loss, and pending payment by the plaintiff asked some agent of the plaintiff whether there was any objection to his settling with the cab company for the amount of his personal injuries which were not covered by plaintiff’s policy and was informed that there was no such objection. He thereupon made a settlement with the cab company and gave it a release in full from all claims of every nature. Thereafter defendant, who is a lawyer, signed a proof of loss to the plaintiff in which it was stated that he had done nothing to violate any condition of the policy. The policy, however, contained a provision to the effect that the company was entitled to require from the assured an assignment of his right of recovery against the party who had *603caused the loss to the extent that payment was made by the company; and that upon the faith of the misstatement in the proof of loss to the company, which is plainly material, paid the defendant his property damage.
It makes no difference whether we regard the misstatement of defendant as intentional or whether it was made in utter disregard of the actual fact known to the defendant (Hadcock v. Osmer, 153 N. Y. 604, 608), as on either supposition plaintiff is entitled to recover back the money which it paid.
Judgment reversed and a new trial granted, with thirty dollars costs to appellant to abide the event.
.All concur; present, Bijur, O’Malley and Levy, JJ.